 



Exhibit 10.1

 

The Children’s Place, Inc.
Third Amended and Restated
2011 Equity Incentive Plan

 

 

 

 

 

TABLE OF CONTENTS

 



1. Purpose 1       2. Definitions 1       3. Effective Date; Duration 7       4.
Administration 7       5. Grant of Awards; Shares Subject to the Plan;
Limitations 9       6. Eligibility 10       7. Options 11       8. Stock
Appreciation Rights 14       9. Restricted Stock and Restricted Stock Units 16  
    10. Other Stock-Based Awards 19       11. Performance Compensation Awards 20
      12. Changes in Capital Structure and Similar Events 22       13. Effect of
Change in Control 24       14. Amendments and Termination 24       15. General
25



 

i 

 

  

The Children’s Place, Inc.

Third Amended and Restated
2011 Equity Incentive Plan

 

1.          Purpose. The purpose of The Children’s Place, Inc. First Amended and
Restated 2011 Equity Incentive Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel, including the
services of experienced and knowledgeable non-executive directors, and to
provide a means whereby directors, officers, employees, consultants and advisors
(and prospective directors, officers, employees, consultants and advisors) of
the Company and its Affiliates can acquire and maintain an equity interest in
the Company, or be paid incentive compensation, including but not limited to
incentive compensation measured by reference to the value of Common Stock or the
results of operations of the Company, thereby strengthening their commitment to
the welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s shareholders. This Plan document is an omnibus document
which includes, in addition to the Plan, separate sub-plans (“Sub Plans”) that
permit offerings of grants to employees of certain Designated Foreign
Subsidiaries. Offerings under the Sub Plans may be made in particular locations
outside the United States of America and shall comply with local laws applicable
to offerings in such foreign jurisdictions. The Plan shall be a separate and
independent plan from the Sub Plans, but the total number of shares of Common
Stock authorized to be issued under the Plan applies in the aggregate to both
the Plan and the Sub Plans.

 

2.          Definitions. The following definitions shall be applicable
throughout the Plan.

 

(a)          “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.

 

(b)          “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award and Performance Compensation
Award granted under the Plan. For purposes of Section 5(c) of the Plan, “Award”
and “Award under the Plan” shall also mean any stock-based Award granted under a
Prior Plan and outstanding on the Effective Date.

 

(c)          “Beneficial Owner” has the meaning set forth in Rule 13d-3
promulgated under Section 13 of the Exchange Act.

 

(d)          “Board” means the Board of Directors of the Company.

 

 

 

  

(e)          “Cause” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, (i) the Company or an Affiliate
having “cause” to terminate a Participant’s employment or service, as defined in
any employment, consulting, change in control, severance or any other agreement
between the Participant and the Company or an Affiliate in effect at the time of
such termination or (ii) in the absence of any such employment, consulting,
change in control, severance or other agreement (or the absence of any
definition of “cause” or term of similar import therein), (A) the Participant
has failed to reasonably perform his or her duties to the Company, or has failed
to follow the lawful instructions of the Board or his or her direct superiors,
in each case, other than as a result of his or her incapacity due to physical or
mental illness or injury, and such failure has resulted in, or could reasonably
be expected to result in, harm (whether financially, reputationally or
otherwise) to the Company or an Affiliate, (B) the Participant has engaged in
conduct harmful (whether financially, reputationally or otherwise) to the
Company or an Affiliate, (C) the Participant having been convicted of, or plead
guilty or no contest to, a felony or any crime involving as a material element
fraud or dishonesty or moral turpitude, (D) the willful misconduct or gross
neglect of the Participant that has resulted in or could reasonably be expected
to result in harm (whether financially, reputationally or otherwise) to the
Company or an Affiliate, (E) the willful violation by the Participant of the
written policies of the Company or any of its Affiliates, that that has resulted
in or could reasonably be expected to result in harm (whether financially,
reputationally or otherwise) to the Company or an Affiliate, (F) the
Participant’s fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company (other than good faith expense account
disputes), (G) the Participant’s act of personal dishonesty which involves
personal profit in connection with the Participant’s employment or service with
the Company or an Affiliate, (H) the willful breach by the Participant of
fiduciary duty owed to the Company or an Affiliate, or (I) in the case of a
Participant who is a Non-Employee Director, the Participant engaging in any of
the activities described in clauses (A) through (H) above; provided, however,
that the Participant shall be provided a 10-day period to cure any of the events
or occurrences described in the immediately preceding clause (A) hereof, to the
extent capable of cure during such 10-day period. Any determination of whether
Cause exists shall be made by the Committee in its sole discretion.

 

(f)           “Change in Control” shall, in the case of a particular Award, be
deemed to occur upon:

 

(i)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (A) the then
outstanding shares of Common Stock taking into account as outstanding for this
purpose such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this Plan,
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition by the Company, or (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company;

 

(ii)         individuals who, during any consecutive 12-month period, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided, that any person becoming a director
subsequent to the date hereof, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest, as such terms are used
in Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with
respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(iii)         the approval by the shareholders of the Company of a plan of
complete dissolution or liquidation of the Company; or

 

 2

 

  

(iv)         the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (a “Business Combination”), or sale, transfer or other
disposition of all or substantially all of the business or assets of the Company
to an entity that is not an Affiliate of the Company (a “Sale”), that in each
case requires the approval of the Company’s stockholders (whether for such
Business Combination or Sale or the issuance of securities in such Business
Combination or Sale), unless immediately following such Business Combination or
Sale: (A) more than 50% of the total voting power of (x) the entity resulting
from such Business Combination or the entity which has acquired all or
substantially all of the business or assets of the Company in a Sale (in either
case, the “Surviving Company”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has beneficial ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale, (B) no Person (other than
any employee benefit plan sponsored or maintained by the Surviving Company or
the Parent Company), is or becomes the beneficial owner, directly or indirectly,
of more than 50% of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination or Sale were Board members at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or Sale.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(h)          “Committee” means the Compensation Committee of the Board or
subcommittee thereof if required with respect to actions taken to obtain the
exception for performance-based compensation under Section 162(m) of the Code or
to comply with Rule 16b-3 of the Exchange Act in respect of Awards or, if no
such Compensation Committee or subcommittee thereof exists, the Board.

 

(i)          “Common Stock” means the common stock, par value $0.10 per share,
of the Company (and any stock or other securities into which such common stock
may be converted or into which it may be exchanged).

 

(j)          “Company” means The Children’s Place, Inc., a Delaware corporation,
and any successor thereto.

 

(k)          “Designated Foreign Subsidiaries” means all Affiliates organized
under the laws of any jurisdiction or country other than the United States of
America that may be designated by the Board or the Committee from time to time.

 

 3

 



 

(l)           “Disability” means, unless in the case of a particular Award the
applicable Award agreement states otherwise, the Company or an Affiliate having
cause to terminate a Participant’s employment or service on account of
“disability,” as defined in any then-existing employment, consulting, change in
control, severance or other agreement between the Participant and the Company or
an Affiliate or, in the absence of such an employment, consulting, change in
control, severance or other agreement (or in the absence of any definition of
“disability” or term of similar import therein), a Participant’s total
disability as defined below and (to the extent required by Code Section 409A)
determined in a manner consistent with Code Section 409A and the regulations
thereunder:

 

(i)          The Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

(ii)         A Participant will be deemed to have suffered a Disability if
determined to be totally disabled by the Social Security Administration. In
addition, the Participant will be deemed to have suffered a Disability if
determined to be disabled in accordance with a disability insurance program
maintained by the Company.

 

(m)         “Effective Date” means the date of the annual shareholder meeting at
which the Plan is approved by the shareholders.

 

(n)          “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act and (ii) an
“outside director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” under the rules of the NASDAQ or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.

 

(o)          “Eligible Person” means any (i) individual employed by the Company
or an Affiliate who satisfies all of the requirements of Section 6 of the Plan;
provided, however, that no such employee covered by a collective bargaining
agreement shall be an Eligible Person unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of the
Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act; or (iv) any prospective employees, directors, officers,
consultants or advisors who have accepted offers of employment or consultancy
from the Company or its Affiliates (and would satisfy the provisions of clauses
(i) through (iii) above once he or she begins employment with or providing
services to the Company or its Affiliates).

 

(p)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(q)          “Exercise Price” has the meaning given such term in Section 7(b) of
the Plan.

 

(r)           “Fair Market Value” means, on a given date, (i) if the Common
Stock is listed on a national securities exchange, the closing sales price of
the Common Stock reported on the primary exchange on which the Common Stock is
listed and traded on such date, or, if there is no such sale on that date, then
on the last preceding date on which such a sale was reported; (ii) if the Common
Stock is not listed on any national securities exchange but is quoted in an
inter-dealer quotation service on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
(iii) if Fair Market Value cannot be determined under clause (i) or (ii) above,
or if the Committee determines in its sole discretion that the shares of Common
Stock are too thinly traded for Fair Market Value to be determined pursuant to
clause (i) or (ii), the fair market value as determined in good faith by the
Committee in its sole discretion; or (iv) if the Common Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation service on a
last sale basis, the amount determined by the Committee in good faith to be the
fair market value of the Common Stock.

 

 4

 

  

(s)          “Good Reason” shall mean the occurrence of any of the following
without the Participant’s prior written consent: (i) a material reduction in the
Participant’s then current base salary or target bonus percentage, (ii) a
material diminution of the Participant’s duties or responsibilities, (iii) the
assignment to the Participant of duties or responsibilities which are materially
inconsistent with the Participant’s previous duties or responsibilities, or (iv)
relocation of the Participant’s principal work location to a location more than
thirty (30) miles from the Participant’s previous principal work location;
provided, however, that no such occurrence shall constitute Good Reason unless
the Participant provides the Company with written notice of the matter within
thirty (30) days after the Participant first has knowledge of the matter and, in
the case of clauses (i), (ii) or (iii) hereof, the Company fails to cure such
matter within ten (10) days after its receipt of such notice.

 

(t)          “Immediate Family Members” shall have the meaning set forth in
Section 15(b).

 

(u)          “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

 

(v)         “Indemnifiable Person” shall have the meaning set forth in Section
4(f) of the Plan.

 

(w)         “Involuntary Termination” shall mean (i) the involuntary termination
of the Participant’s employment with Company or any of its subsidiaries (other
than for Cause, death or Disability) or (ii) the Participant’s resignation of
employment with Company or any of its subsidiaries for Good Reason.

 

(x)          “NASDAQ” means the NASDAQ Stock Market.

 

(y)          “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 

(z)          “Nonqualified Stock Option” means an Option which is not designated
by the Committee as an Incentive Stock Option.

 

(aa)         “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Affiliate.

 

(bb)        “Option” means an Award granted under Section 7 of the Plan.

 

(cc)        “Option Period” has the meaning given such term in Section 7(c) of
the Plan.

 

(dd)        “Other Stock-Based Award” means an Award granted under Section 10 of
the Plan.

 

(ee)         “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

 

 5

 

  

(ff)         “Performance Compensation Award” shall mean any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

(gg)        “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.

 

(hh)        “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

 

(ii)          “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

 

(jj)          “Performance Period” shall mean the one or more periods of time of
not less than 12 months, as the Committee may select, over which the attainment
of one or more Performance Goals will be measured for the purpose of determining
a Participant’s right to, and the payment of, a Performance Compensation Award.

 

(kk)        “Permitted Transferee” shall have the meaning set forth in
Section 15(b) of the Plan.

 

(ll)          “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company.

 

(mm)       “Plan” means this The Children’s Place, Inc. 2011 Equity Incentive
Plan.

 

(nn)        “Prior Plan” shall mean, as amended from time to time, each of the
Amended and Restated 2005 Equity Incentive Plan of The Children’s Place Retail
Stores, Inc. and the 1997 Stock Option Plan of The Children’s Place Retail
Stores, Inc.

 

(oo)        “Released Unit” shall have the meaning assigned to it in Section
9(e).

 

(pp)        “Restricted Period” means the period of time determined by the
Committee during which an Award or a portion thereof is subject to restrictions
or, as applicable, the period of time within which performance is measured for
purposes of determining whether an Award has been earned.

 

(qq)        “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

 

(rr)          “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.

 

 6

 

  

(ss)        “Retirement” means a voluntary termination of employment or service
with the Company and all Affiliates by a Participant on or after the
Participant’s Retirement Age (other than any such termination effective on or
after any time that the Company has grounds to terminate the Participant’s
employment or service for Cause (assuming for such purpose that no cure period
were available)).

 

(tt)          “Retirement Age” means, unless determined otherwise by the
Committee, attainment of age 65.

 

(uu)        “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.

 

(vv)        “Securities Act” means the Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(ww)      “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(xx)         “Strike Price” has the meaning given such term in Section 8(b) of
the Plan.

 

(yy)        “Substitute Award” has the meaning given such term in Section 5(e).

 

(zz)         “Sub Plans” has the meaning given such term in Section 1.

 

3.          Effective Date; Duration. The Plan shall be effective as of the
Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

4.          Administration. (a) The Committee shall administer the Plan. The
majority of the members of the Committee shall constitute a quorum. The acts of
a majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. To the extent required to comply with the provisions of Rule
16b-3 promulgated under the Exchange Act (if the Board is not acting as the
Committee under the Plan) or necessary to obtain the exception for
performance-based compensation under Section 162(m) of the Code, or any
exception or exemption under the rules of the NASDAQ or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, as applicable, it is intended that each member of the Committee shall,
at the time he or she takes any action with respect to an Award under the Plan,
be an Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted or action
taken by the Committee that is otherwise validly granted or taken under the
Plan.

 

 7

 

  

(b)          Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting, delivery or
exercisability of, payment for or lapse of restrictions on, or waive any
condition in respect of, Awards; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.

 

(c)          Except to the extent prohibited by applicable law or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time. Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of the Company or
any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Committee herein, and which may be so delegated as a
matter of law, except for grants of Awards to persons (i) who are non-employee
members of the Board or otherwise are subject to Section 16 of the Exchange Act
or (ii) who are, or who are reasonably expected to be, “covered employees” for
purposes of Section 162(m) of the Code.

 

(d)          The Committee shall have the authority to amend the Plan (including
by the adoption of appendices or subplans) and/or the terms and conditions
relating to an Award to the extent necessary to permit participation in the Plan
by Eligible Persons who are located outside of the United States on terms and
conditions comparable to those afforded to Eligible Persons located within the
United States; provided, however, that no such action shall be taken without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including as necessary to prevent
the Company from being denied a tax deduction on account of Section 162(m) of
the Code).

 

(e)          Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.

 

 8

 

  

(f)          No member of the Board, the Committee or any employee or agent of
the Company (each such person, an “Indemnifiable Person”) shall be liable for
any action taken or omitted to be taken or any determination made with respect
to the Plan or any Award hereunder (unless constituting fraud or a willful
criminal act or omission). Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken or determination made under the Plan or any Award agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld), in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined
as provided below that the Indemnifiable Person is not entitled to be
indemnified); provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of recognized standing of the
Company’s choice. The foregoing right of indemnification shall not be available
to an Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or omission or that
such right of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or Bylaws. The foregoing right of indemnification
shall not be exclusive of or otherwise supersede any other rights of
indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold them harmless.

 

(g)          Notwithstanding anything to the contrary contained in the Plan, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards. Any such actions by
the Board shall be subject to the applicable rules of the NASDAQ or any other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.

 

5.          Grant of Awards; Shares Subject to the Plan; Limitations. (a) The
Committee may, from time to time, grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards and/or
Performance Compensation Awards to one or more Eligible Persons.

 

(b)          Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan and subsection (e) below, no
more than 2,715,000 shares of Common Stock may be delivered in the aggregate
pursuant to Awards granted under the Plan; (ii) subject to Section 12 of the
Plan, no more than 750,000 shares of Common Stock may be subject to grants of
Options or SARs under the Plan to any single Participant during any calendar
year; (iii) subject to Section 12 of the Plan, no more than 2,000,000 shares of
Common Stock may be delivered pursuant to the exercise of Incentive Stock
Options granted under the Plan; (iv) subject to Section 12 of the Plan, no more
than 750,000 shares of Common Stock may be delivered in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any Participant for a single Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year), or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of 750,000 shares of Common Stock
on the last day of the Performance Period to which such Award relates; and (v)
the maximum amount that can be paid to any individual Participant for a single
fiscal year during a Performance Period (or with respect to each single year in
the event a Performance Period extends beyond a single year) pursuant to a
Performance Award denominated in cash described in Section 11(a) of the Plan
shall be $10,000,000.

 

 9

 

  

(c)          Shares of Common Stock shall be deemed to have been used in
settlement of Awards whether or not they are actually delivered or the Fair
Market Value equivalent of such shares is paid in cash; provided, however, that
if shares of Common Stock issued upon exercise, vesting or settlement of an
Award (other than an Option or a SAR), or shares of Common Stock owned by a
Participant, are surrendered or tendered to the Company (either directly or by
means of attestation) in payment of any taxes required to be withheld in respect
of an Award, in each case, in accordance with the terms and conditions of the
Plan and any applicable Award agreement, such surrendered or tendered shares
shall again become available for other Awards under the Plan; provided, further,
that in no event shall such shares increase the number of shares of Common Stock
that may be delivered pursuant to Incentive Stock Options granted under the
Plan. In accordance with (and without limitation upon) the preceding sentence,
if and to the extent all or any portion of an Award under the Plan expires,
terminates or is canceled or forfeited for any reason whatsoever without the
Participant having received any benefit therefrom, the shares covered by such
Award or portion thereof shall again become available for other Awards under the
Plan. For purposes of the foregoing sentence, a Participant shall not be deemed
to have received any “benefit” (i) in the case of forfeited Restricted Stock by
reason of having enjoyed voting rights and dividend rights prior to the date of
forfeiture or (ii) in the case of an Award canceled by reason of a new Award
being granted in substitution therefor. Notwithstanding anything to the contrary
contained herein, for purposes of clarity: (1) any shares of Common Stock that
are tendered (by attestation or otherwise) or exchanged by a Participant or
withheld by the Company (by net exercise or other means) as full or partial
payment of the exercise price of any Option or SAR shall not be available for
subsequent Awards under the Plan; (2) shares of Common Stock exchanged by a
Participant or withheld by the Company or any Affiliate to satisfy the tax
withholding or tax payment obligations related to any Option or SAR shall not be
available for subsequent Awards under the Plan; (3) shares of Common Stock that
are purchased or repurchased by the Company with Option proceeds shall not be
available for subsequent Awards under the Plan; and (4) all shares of Common
Stock covered by an SAR, to the extent that it is exercised and settled in
shares of Common Stock, and whether or not shares of Common Stock are actually
issued to the Participant upon exercise of the SAR, shall be considered issued
or transferred pursuant to the Plan.

 

(d)          Shares of Common Stock delivered by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing. Following the Effective Date, no further Awards
shall be granted under any Prior Plan.

 

(e)          Awards may, in the sole discretion of the Committee, be granted
under the Plan in assumption of, or in substitution for, outstanding Awards
previously granted by the Company or any Affiliate or an entity directly or
indirectly acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan; provided, however, that
Substitute Awards issued in connection with the assumption of, or the
substitution for, outstanding Awards previously granted by the Company of an
Affiliate or by an entity that is acquired by the Company or any Affiliate
through a merger or acquisition shall not be counted against the aggregate
number of shares of Common Stock available for Awards under the Plan; provided,
further, that Substitute Awards issued in connection with the assumption of, or
in substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code that were previously
granted by an entity that is acquired by the Company or any Affiliate through a
merger or acquisition shall be counted against the aggregate number of shares of
Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
delivery under the Plan.

   

6.          Eligibility. Participation shall be limited to Eligible Persons who
have entered into an Award agreement or who have received written notification
from the Committee, or from a person designated by the Committee, that they have
been selected to participate in the Plan.

  

 10

 



 

7.          Options. (a) Generally. Each Option granted under the Plan shall be
evidenced by an Award agreement. Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the shareholders of the Company in a manner intended to comply with
the shareholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

 

(b)          Exercise Price. Except as otherwise provided by the Committee in
the case of Substitute Awards, the exercise price (“Exercise Price”) per share
of Common Stock for each Option shall not be less than 100% of the Fair Market
Value of such share (determined as of the date of grant); provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of the Company or any Affiliate, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the date of grant. Any modification to the Exercise Price of an
outstanding Option shall be subject to the prohibition on repricing set forth in
Section 14(b).

 

(c)          Vesting and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided that, Options shall be subject to a
vesting period of not less than one year; provided, however, that the minimum
vesting period specified above will not apply: (1) to Options granted in payment
of or exchange for other earned compensation (including performance-based
Awards), (2) upon a Change in Control and an involuntary termination of service
of the Participant by the Company (other than for Cause), (3) upon termination
of service due to death, Disability or Retirement, (4) to a Substitute Award
that does not reduce the vesting period of the Option being replaced, or (5) to
one or more Options and/ or SARs covering an aggregate number of shares of
Common Stock not in excess of five percent (5%) of the aggregate number of
shares of Common Stock available for Awards under Section 5(b)(i) of the Plan
over the Plan’s term”; and it is further provided, that if the Option Period
(other than in the case of an Incentive Stock Option) would expire at a time
when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), the Option Period
shall be automatically extended until the 30th day following the expiration of
such prohibition; provided, however, that in no event shall the Option Period
exceed five years from the date of grant in the case of an Incentive Stock
Option granted to a Participant who on the date of grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Affiliate; provided, further, that notwithstanding any vesting or exercisability
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the vesting and/or exercisability of any Option, which acceleration
shall not affect the terms and conditions of such Option other than with respect
to vesting and/or exercisability provided, that, the Committee may not
accelerate the vesting of an Option if such acceleration would reduce the
vesting period to less than one year. Notwithstanding the foregoing, a
Participant’s unvested Options shall immediately vest and become exercisable
upon such Participant’s termination of employment or service with the Company
and its Affiliates due to death, Disability or Retirement, or as provided in
Section 13 hereof.

 

 11

 

  

Unless otherwise stated in the applicable Award agreement, an Option shall
expire earlier than the end of the Option Period in the following circumstances:

 

(i)          If prior to the end of the Option Period, the Participant’s
employment or service with the Company and all Affiliates is terminated without
Cause or by the Participant for any reason other than Retirement, the Option
shall expire on the earlier of the last day of the Option Period or the date
that is 90 days after the date of such termination; provided, however, that any
Participant whose employment or service with the Company or any Affiliate is
terminated and who is subsequently rehired or reengaged by the Company or any
Affiliate within 90 days following such termination and prior to the expiration
of the Option shall not be considered to have undergone a termination. In the
event of a termination described in this clause (i), the Option shall remain
exercisable by the Participant until its expiration only to the extent the
Option was exercisable at the time of such termination.

 

(ii)         If the Participant dies or is terminated on account of Disability
prior to the end of the Option Period and while still in the employ or service
of the Company or an Affiliate, or dies following a termination described in
clause (i) above but prior to the expiration of an Option, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
one year after the date of death or termination on account of Disability of the
Participant, as applicable. In such event, the Option shall remain exercisable
by the Participant or his or her beneficiary determined in accordance with
Section 15(g), as applicable, until its expiration only to the extent the Option
was exercisable by the Participant at the time of such event.

 

(iii)        If the Participant ceases employment or service of the Company or
any Affiliates due to a termination for Cause, the Option shall expire
immediately upon such cessation of employment or service.

   

(iv)        If the Participant terminates by reason of Retirement prior to the
end of the Option Period, the Option shall expire three years after the date of
termination, or, if earlier, at the end of the Option Period.

 

(v)         If the Participant’s employment or service ceases on account of
Disability at a time when the Participant has attained the age and service
requirements for Retirement, the Participant shall receive the better of the
treatment under clause (ii) and clause (iv) above.

 

(d)          Other Terms and Conditions. Except as specifically provided
otherwise in an Award agreement, each Option granted under the Plan shall be
subject to the following terms and conditions:

 

(i)          Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof.

 

(ii)         Each share of Common Stock purchased through the exercise of an
Option shall be paid for in full at the time of the exercise. Each Option shall
cease to be exercisable, as to any share, when the Participant purchases the
share or when the Option expires.

 

(iii)        Subject to Section 15(b), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.

 



 12

 



 

(iv)        At the time of any exercise of an Option, the Committee may, in its
sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Common Stock to be acquired upon such exercise
are to be acquired for investment and not for resale or with a view to the
distribution thereof. Upon such a request by the Committee, delivery of such
representation prior to the delivery of any shares issued upon exercise of an
Option shall be a condition precedent to the right of the Participant or such
other person to purchase any shares. In the event certificates for shares are
delivered under the Plan with respect to which such investment representation
has been obtained, the Committee may cause a legend or legends to be placed on
such certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.

 

(e)          Method of Exercise and Form of Payment. No shares of Common Stock
shall be delivered pursuant to any exercise of an Option until payment in full
of the Exercise Price therefor is received by the Company and the Participant
has paid to the Company an amount equal to any Federal, state, local and
non-U.S. income and employment taxes required to be withheld. Options which have
become exercisable may be exercised by delivery of written or electronic notice
of exercise to the Company or its designee (including a third party
administrator), or telephonic instructions to the extent provided by the
Committee, in accordance with the terms of the Option accompanied by payment of
the Exercise Price. The Exercise Price and all applicable required withholding
taxes shall be payable (i) in cash, check, cash equivalent and/or shares of
Common Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest;
(ii) by such other method as the Committee may permit in its sole discretion,
including without limitation: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price and all applicable required
withholding taxes or (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered (including telephonically to the extent
permitted by the Committee) a copy of irrevocable instructions to a stockbroker
to sell the shares of Common Stock otherwise deliverable upon the exercise of
the Option and to deliver promptly to the Company an amount equal to the
Exercise Price and all applicable required withholding taxes or (C) by means of
a “net exercise” procedure effected by withholding the minimum number of shares
of Common Stock otherwise deliverable in respect of an Option that are needed to
pay for the Exercise Price and all applicable required withholding taxes. Any
fractional shares of Common Stock shall be settled in cash.

 

(f)          Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant Awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the date of grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.

 

(g)          Compliance With Laws, etc. Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner which
the Committee determines would violate the Sarbanes-Oxley Act of 2002, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation service on which the Common Stock
of the Company is listed or quoted.

 

 13

 

  

(h)          Incentive Stock Option Grants to 10% Shareholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Subsidiary or a
parent of the Company, the Option Period shall not exceed five years from the
date of grant of such Option and the Option Price shall be at least 110 percent
of the Fair Market Value (on the date of grant) of the shares subject to the
Option.

 

(i)          $100,000 Per Year Limitation for Incentive Stock Options. To the
extent the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock for which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company) exceeds $100,000, such excess Incentive Stock Options shall be treated
as Nonqualified Stock Options.

 

8.          Stock Appreciation Rights. (a) Generally. Each SAR granted under the
Plan shall be evidenced by an Award agreement. Each SAR so granted shall be
subject to the conditions set forth in this Section 8, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may Award SARs to Eligible Persons independent of any Option.

 

(b)          Strike Price. Except as otherwise provided by the Committee in the
case of Substitute Awards, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the date of grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option. Any modification to the Strike Price of an outstanding SAR shall be
subject to the prohibition on repricing set forth in Section 14(b).

 

(c)          Vesting and Expiration. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. Accordingly, a SAR shall
vest and become exercisable and shall expire in such manner and on such date or
dates determined by the Committee and shall expire after such period, not to
exceed ten years, as may be determined by the Committee (the “SAR Period”);
provided that a SAR shall be subject to a vesting period of not less than one
year; provided, however, that the minimum vesting period specified above will
not apply: (1) to SARs granted in payment of or exchange for other earned
compensation (including performance-based Awards), (2) upon a Change in Control
and an involuntary termination of service of the Participant by the Company
(other than for Cause), (3) upon termination of service due to death, Disability
or Retirement, (4) to a Substitute Award that does not reduce the vesting period
of the SAR being replaced, or (5) to one or more SARs and/or Options covering an
aggregate number of shares of Common Stock not in excess of five percent (5%) of
the aggregate number of shares of Common Stock available for Awards under
Section 5(b)(i) of the Plan over the Plan’s term. Notwithstanding any vesting or
exercisability dates set by the Committee, the Committee may, in its sole
discretion, accelerate the vesting and/or the exercisability of any SAR, which
acceleration shall not affect the terms and conditions of such SAR other than
with respect to vesting and/or exercisability; provided that, the Committee may
not accelerate the vesting of a SAR if such acceleration would reduce the
vesting period to less than one year. If the SAR Period would expire at a time
when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or the Company-imposed “blackout period”), the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition. Notwithstanding the foregoing, a Participant’s
unvested SARs shall immediately vest and become exercisable upon such
Participant’s termination of employment or service with the Company and its
Affiliates due to death, Disability or Retirement, or as provided in Section 13
hereof.

 

 14

 

  

Unless otherwise stated in the applicable Award agreement, a SAR shall expire
earlier than the end of the SAR Period in the following circumstances:

 

(i)          If prior to the end of the SAR Period, the Participant’s employment
or service with the Company and all Affiliates is terminated without Cause or by
the Participant for any reason other than Retirement, the SAR shall expire on
the earlier of the last day of the SAR Period or the date that is 90 days after
the date of such termination; provided, however, that any Participant whose
employment or service with the Company or any Affiliate is terminated and who is
subsequently rehired or reengaged by the Company or any Affiliate within 90 days
following such termination and prior to the expiration of the SAR shall not be
considered to have undergone a termination. In the event of a termination
described in this clause (i), the SAR shall remain exercisable by the
Participant until its expiration only to the extent the SAR was exercisable at
the time of such termination.

 

(ii)         If the Participant dies or is terminated on account of Disability
prior to the end of the SAR Period and while still in the employ or service of
the Company or an Affiliate, or dies following a termination described in clause
(i) above but prior to the expiration of a SAR, the SAR shall expire on the
earlier of the last day of the SAR Period or the date that is one year after the
date of death or termination on account of Disability of the Participant, as
applicable. In such event, the SAR shall remain exercisable by the Participant
or his or her beneficiary determined in accordance with Section 15(g), as
applicable, until its expiration only to the extent the SAR was exercisable by
the Participant at the time of such event.

 

(iii)        If the Participant ceases employment or service of the Company or
any Affiliates due to a termination for Cause, the SAR shall expire immediately
upon such cessation of employment or service.

 

(iv)        If the Participant terminates by reason of Retirement prior to the
end of the SAR Period, the SAR shall expire three years after the date of
termination, or, if earlier, at the end of the SAR Period.

 

(v)         If the Participant’s employment or service ceases on account of
Disability at a time when the Participant has attained the age and service
requirements for Retirement, the Participant shall receive the better of the
treatment under clause (ii) and clause (iv) above.

 

d)           Method of Exercise. SARs which have become exercisable may be
exercised by delivery of written (or electronic notice or telephonic
instructions to the extent provided by the Committee) of exercise to the Company
or its designee (including a third party administrator) in accordance with the
terms of the Award, specifying the number of SARs to be exercised and the date
on which such SARs were Awarded. Notwithstanding the foregoing, if on the last
day of the Option Period (or in the case of a SAR independent of an Option, the
SAR Period), the Fair Market Value exceeds the Strike Price, the Participant has
not exercised the SAR or the corresponding Option (if applicable), and neither
the SAR nor the corresponding Option (if applicable) has expired, such SAR shall
be deemed to have been exercised by the Participant on such last day and the
Company shall make the appropriate payment therefor.

 

(e)          Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee. Any fractional shares of Common Stock shall be
settled in cash.

 

 15

 

  

(f)          Substitution of SARs for Nonqualified Stock Options. The Committee
shall have the authority in its sole discretion to substitute, without the
consent of the affected Participant or any holder or beneficiary of SARs, SARs
settled in shares of Common Stock (or settled in shares or cash in the sole
discretion of the Committee) for outstanding Nonqualified Stock Options,
provided that (i) the substitution shall not otherwise result in a modification
of the terms of any such Nonqualified Stock Option, (ii) the number of shares of
Common Stock underlying the substituted SARs shall be the same as the number of
shares of Common Stock underlying such Nonqualified Stock Options and (iii) the
Strike Price of the substituted SARs shall be equal to the Exercise Price of
such Nonqualified Stock Options.

 

9.          Restricted Stock and Restricted Stock Units. (a) (i) Generally. Each
grant of Restricted Stock and Restricted Stock Units shall be evidenced by an
Award agreement. Each Restricted Stock and Restricted Stock Unit grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with the Plan as determined by the Committee and may
be reflected in the applicable Award agreement. The Committee shall establish
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period, and the time or times at which Restricted Stock
or Restricted Stock Units shall be granted or become vested. The Committee may
in its sole discretion accelerate the vesting and/or the lapse of any or all of
the restrictions on the Restricted Stock and Restricted Stock Units which
acceleration shall not affect any other terms and conditions of such Awards.

 

(ii)         Automatic Grants to Non-Employee Directors. Notwithstanding any
other provision of this Plan to the contrary, Restricted Stock Units shall be
automatically granted to each Non-Employee Director in accordance with this
Section 9(a)(ii) without any additional required action by the Committee.  On
the first business day of each fiscal year of the Company, each Non-Employee
Director on such date shall be granted a number of Restricted Stock Units
determined by dividing $100,000 by the Fair Market Value of a share on such date
(which number shall be rounded up to the next whole number of shares).  Each
Non-Employee Director who is initially elected or appointed to the Board during
the fiscal year shall be granted on the date of such election or appointment a
number of Restricted Stock Units, equal to the quotient (which number of shares
shall be rounded up to the next whole number of shares) of (i) the product of
$100,000 multiplied by a fraction, the numerator of which shall be the number of
days remaining during the fiscal year and the denominator of which shall be 365,
divided by (ii) the Fair Market Value of a share of Common Stock on such
Non-Employee Director’s date of election or appointment. Except as otherwise
provided in this Section 9, or as otherwise provided in the applicable Award
agreement, or any applicable consulting, change in control, severance or other
agreement between a Non-Employee Director and the Company or an Affiliate, the
foregoing automatic grants of Restricted Stock Units shall have a Restricted
Period of one year, and shall vest in full on the first anniversary of the date
of grant, and thereafter the restrictions set forth in the applicable Award
agreement shall have no further force or effect with respect to such Restricted
Stock Units (and such Restricted Stock Units shall be treated as Released Units
for purposes of Section 9(e)(ii)), provided that the Non-Employee Director
remains in the service of the Company and its Affiliates throughout the one year
period commencing on the date of grant. Each Non-Employee Director shall also be
eligible to receive grants of additional Awards under the Plan; provided that,
no Non-Employee Director shall be granted equity Awards under the Plan in any
one calendar year having an aggregate Fair Market Value (measured on the date(s)
of grant) in such calendar year in excess of $250,000 in the aggregate
(including the annual $100,000 grant provided for above in this clause (ii)).

 

 16

 

  

(b)          Stock Certificates; Escrow or Similar Arrangement. Upon the grant
of Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than delivered to the
Participant pending vesting and the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate stock power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement. If a Participant shall fail to
execute and deliver (in a manner permitted under Section 15(a) or as otherwise
determined by the Committee) an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and blank stock power within the
amount of time specified by the Committee, the Award shall be null and void.
Subject to the restrictions set forth in this Section 9 and the applicable Award
agreement, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including without limitation the right
to vote such Restricted Stock (provided that any dividends payable on such
shares of Restricted Stock shall be held by the Company and delivered (without
interest) to the Participant within 15 days following the date on which the
restrictions on such Restricted Stock lapse (and the right to any such
accumulated dividends shall be forfeited upon the forfeiture of the Restricted
Stock to which such dividends relate)). The Committee shall also be permitted to
cause a stock certificate registered in the name of the Participant to be
issued. To the extent shares of Restricted Stock are forfeited, any stock
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
shareholder with respect thereto shall terminate without further obligation or
action on the part of the Company.

 

(c)          Restricted Stock Units. No shares shall be issued at the time an
Award of Restricted Stock Units is made, and the Company will not be required to
set aside a fund for the payment of any such Award. At the discretion of the
Committee, each Restricted Stock Unit (representing one share of Common Stock)
Awarded to a Participant may be credited with cash and stock dividends paid in
respect of one share of Common Stock (“Dividend Equivalents”). Subject to
Section 15(c), at the discretion of the Committee, Dividend Equivalents may be
either currently paid to the Participant or withheld by the Company for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed to the Participant upon settlement of such
Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

 

(d)          Restrictions; Forfeiture. (i) Restricted Stock Awarded to a
Participant shall be subject to forfeiture until the expiration of the
Restricted Period and the attainment of any other vesting criteria established
by the Committee, and to the following provisions in addition to such other
terms and conditions as may be set forth in the applicable Award agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; and (B) the shares shall be subject to the
restrictions on transferability set forth in the Award agreement. In the event
of any forfeiture, the stock certificates shall be returned to the Company, and
all rights of the Participant to such shares and as a shareholder shall
terminate without further action or obligation on the part of the Company.

 

(ii)         Restricted Stock Units Awarded to any Participant shall be subject
to forfeiture until the expiration of the Restricted Period and the attainment
of any other vesting criteria established by the Committee, and to such other
terms and conditions as may be set forth in the applicable Award agreement. In
the event of any forfeiture, all rights of the Participant to such Restricted
Stock Units shall terminate without further action or obligation on the part of
the Company.

 

 17

 

  

(iii)        Notwithstanding anything to the contrary in the Plan, except as
otherwise provided in the applicable Award agreement, or any applicable
employment, consulting, change in control, severance or other agreement between
a Participant and the Company or an Affiliate, upon such Participant’s
termination of employment or service with the Company and its Affiliates due to
death, Disability or Retirement (unless waived by a participant prior to the
grant of the applicable Award), or as provided in Section 13 hereof, such
Participant’s outstanding Restricted Stock and Restricted Stock Units shall
immediately vest in full, and the restrictions set forth in the applicable Award
agreement shall have no further force or effect with respect to such Restricted
Stock or Restricted Stock Units (and such Restricted Stock Units shall be
treated as Released Units for purposes of Section 9(e)(ii)); provided, however,
that if the vesting of any Restricted Stock or Restricted Stock Units would
otherwise be subject to the achievement of performance conditions, then: (A) all
applicable performance criteria shall be deemed to have been attained at target
levels and (B) if such termination of employment or service or Change in Control
occurs on or prior to the date on which 50% of the applicable performance period
has elapsed, only 50% of such Restricted Stock or Restricted Stock Units shall
immediately vest.

 

(iv)        The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

 

(e)          Delivery of Restricted Stock and Settlement of Restricted Stock
Units. (i) Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock and the attainment of any other vesting criteria
established by the Committee, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge a notice evidencing a book entry notation
(or, if applicable, the stock certificate) evidencing the shares of Restricted
Stock which have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

 

 18

 

  

(ii)         Unless otherwise provided by the Committee in an Award agreement,
upon the expiration of the Restricted Period and the attainment of any other
vesting criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, one share of Common Stock (or other securities
or other property, as applicable) for each such outstanding Restricted Stock
Unit which has not then been forfeited and with respect to which the Restricted
Period has expired and any other such vesting criteria are attained (“Released
Unit”); provided, however, that the Committee may, in its sole discretion, elect
to (i) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Released Units or (ii) defer the
delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period if such extension
would not cause adverse tax consequences under Section 409A of the Code. If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the Restricted Period lapsed with respect to such Restricted
Stock Units, less an amount equal to any Federal, state, local and non-U.S.
income and employment taxes required to be withheld. To the extent provided in
an Award agreement, the holder of outstanding Released Units shall be entitled
to be credited with dividend equivalent payments (upon the payment by the
Company of dividends on shares of Common Stock) either in cash or, at the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, at the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled following the release of restrictions on such Restricted Stock Units,
and, if such Restricted Stock Units are forfeited, the Participant shall have no
right to such dividend equivalent payments.

 

(f)          Legends on Restricted Stock. Each certificate representing
Restricted Stock Awarded under the Plan, if any, shall bear a legend
substantially in the form of the following in addition to any other information
the Company deems appropriate until the lapse of all restrictions with respect
to such Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CHILDREN’S PLACE, INC. 2011 EQUITY INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF _____________, BETWEEN THE
CHILDREN’S PLACE, INC. AND __________________. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE CHILDREN’S PLACE,
INC.

 

10.         Other Stock-Based Awards. The Committee may issue unrestricted
Common Stock, rights to receive grants of Awards at a future date, or other
Awards denominated in Common Stock (including, without limitation, performance
shares or performance units), under the Plan to Eligible Persons, alone or in
tandem with other Awards, in such amounts as the Committee shall from time to
time in its sole discretion determine. Each Other Stock-Based Award granted
under the Plan shall be evidenced by an Award agreement. Each Other Stock-Based
Award so granted shall be subject to such conditions not inconsistent with the
Plan as may be reflected in the applicable Award agreement including, without
limitation, the payment by the Participant of the Fair Market Value of such
shares of Common Stock on the date of grant. Notwithstanding anything to the
contrary in the Plan, except as otherwise provided in the applicable Award
agreement, or any applicable employment, consulting, change in control,
severance or other agreement between a Participant and the Company or an
Affiliate, upon such Participant’s termination of employment or service with the
Company and its Affiliates due to death, Disability or Retirement, or as
provided in Section 13 hereof, such Participant’s outstanding Other Stock-Based
Awards shall immediately vest in full, and the restrictions set forth in the
applicable Award agreement shall have no further force or effect with respect to
such Other Stock-Based Awards; provided, however, that if the vesting of any
Other Stock-Based Awards would otherwise be subject to the achievement of
performance conditions, then: (A) all applicable performance criteria shall be
deemed to have been attained at target levels and (B) if such termination of
employment or service or Change in Control occurs on or prior to the date on
which 50% of the applicable performance period has elapsed, only 50% of each
such Other Stock-Based Award shall immediately vest.

 

 19

 

  

11.         Performance Compensation Awards. (a) Generally. The Committee shall
have the authority, at or before the time of grant of any Award described in
Sections 7 through 10 of the Plan, to designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. In addition, the Committee shall have the authority
to make an Award of a cash bonus to any Participant and designate such Award as
a Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding the foregoing,
a. any Award to a Participant who is a “covered employee” (within the meaning of
Section 162(m) of the Code) for a fiscal year that satisfies the requirements of
this Section 11 may be treated as a Performance Compensation Award in the
absence of any such Committee designation and b. if the Company determines that
a Participant who has been granted an Award designated as a Performance
Compensation Award is not (or is no longer) a “covered employee” (within the
meaning of Section 162(m) of the Code), the terms and conditions of such Award
may be modified without regard to any restrictions or limitations set forth in
this Section 11 (but subject otherwise to the provisions of Section 14 of the
Plan).

 

(b)          Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period [(subject to the
proviso contained in the third sentence of Section 9(a)(i) above),] the type(s)
of Performance Compensation Awards to be issued, the Performance Criteria that
will be used to establish the Performance Goal(s), the kind(s) and/or level(s)
of the Performance Goals(s) that is (are) to apply and the Performance Formula.
Within the first 90 days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code), the
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence and record the same in
writing (which may be in the form of minutes of a meeting of the Committee).

 

(c)          Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, units, or any combination of the foregoing) and
shall be limited to the following: (i) net earnings or net income (before or
after taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or net revenue growth; (iv)gross revenue or gross revenue
growth, gross profit or gross profit growth; (v) net operating profit (before or
after taxes); (vi) return measures (including, but not limited to, return on
investment, assets, capital, gross revenue or gross revenue growth, invested
capital, equity, or sales); (vii) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital), which may
but are not required to be measured on a per share basis; ) (viii) earnings
before or after taxes, interest, depreciation and/or amortization (including
EBIT and EBITDA); (ix) gross or net operating margins; (x) productivity ratios;
(xi) share price (including, but not limited to, growth measures and total
shareholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) margins; (xiv) operating efficiency; (xv)
objective measures of customer satisfaction; (xvi) working capital targets;
(xvii) measures of economic value added or other ‘value creation’ metrics;
(xviii) inventory control; (xix) enterprise value; (xx) sales; (xxi) stockholder
return; (xxii) client retention; (xxiii) competitive market metrics; (xxiv)
employee retention; (xxv) timely completion of new product rollouts; (xxvi)
timely launch of new facilities; (xxvii) objective measures of personal targets,
goals or completion of projects (including but not limited to succession and
hiring projects, completion of specific acquisitions, reorganizations or other
corporate transactions or capital-raising transactions, expansions of specific
business operations and meeting divisional or project budgets); (xxviii)
system-wide revenues; (xxix) royalty income; (xxx) cost of capital, debt
leverage year-end cash position or book value; (xxxi) strategic objectives,
development of new product lines and related revenue, sales and margin targets,
or international operations; or (xxxii) any combination of the foregoing. Any
one or more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, or a percentage of a prior period’s Performance Criteria,
or used on an absolute, relative or adjusted basis to measure the performance of
the Company and/or one or more Affiliates as a whole or any divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments of the Company and/or one or more Affiliates or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria may be compared to the performance of a group of comparator
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market indices.
The Committee also has the authority to provide for accelerated vesting,
delivery and exercisability of any Award based on the achievement of Performance
Goals pursuant to the Performance Criteria specified in this paragraph. To the
extent required under Section 162(m) of the Code, the Committee shall, within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period.

 

 20

 

  

(d)          Modification of Performance Goal(s). In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining shareholder approval. Unless otherwise determined by the
Committee at the time a Performance Compensation Award is granted, the Committee
is authorized at any time during the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, specify
adjustments or modifications to be made to the calculation of a Performance Goal
for such Performance Period, based on and in order to appropriately reflect the
following events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) nonrecurring items as described
in Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; (ix) discontinued operations and nonrecurring charges; and (x) a change
in the Company’s fiscal year.

 

(e)          Payment of Performance Compensation Awards. (i) Condition to
Receipt of Payment. Unless otherwise provided in the applicable Award agreement
or any employment, consulting, change in control, severance agreement or other
arrangement between a Participant and the Company or an Affiliate, a Participant
must be employed by or rendering services to the Company or an Affiliate on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

 

(ii)         Limitation. Unless otherwise provided in the applicable Award
agreement, or any employment, consulting, change in control, severance or other
agreement between a Participant and the Company or an Affiliate, a Participant
shall be eligible to receive payment or delivery, as applicable, in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved, as determined by the Committee in its sole
discretion; and (B) all or some of the portion of such Participant’s Performance
Compensation Award has been earned for the Performance Period based on the
application of the Performance Formula to such achieved Performance Goals, as
determined by the Committee in its sole discretion, and except as otherwise
provided in Section 13; provided, however, that in the event of the termination
of a Participant’s employment or service due to death or Disability, (A) the
Participant shall receive payment in respect of a Performance Compensation Award
assuming for such purpose that the applicable performance criteria shall be
deemed to have been attained at target levels and (B) if such termination of
employment or service occurs on or prior to the date on which 50% of the
applicable performance period has elapsed, only 50% of the Performance
Compensation Award shall be payable.

 

 21

 

  

(iii)        Certification. Following the completion of a Performance Period,
the Committee shall review and certify in writing (which may be in the form of
minutes of a meeting of the Committee) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing (which may be in the form of minutes of a
meeting of the Committee) that amount of the Performance Compensation Awards
earned for the period based upon the Performance Formula. The Committee shall
then determine the amount of each Participant’s Performance Compensation Award
actually payable for the Performance Period and, in so doing, may apply Negative
Discretion.

 

(iv)        Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate; provided, that Negative Discretion
shall not apply to any Performance Compensation Award (other than cash bonuses
contemplated by the second sentence of Section 11(a)) unless the Award agreement
so provides for the use of Negative Discretion. Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to
(A) provide payment or delivery in respect of Performance Compensation Awards
for a Performance Period if the Performance Goals for such Performance Period
have not been attained; or (B) increase a Performance Compensation Award above
the applicable limitations set forth in Section 5 of the Plan.

 

(f)          Timing of Award Payments. Unless otherwise provided in the
applicable Award agreement, Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11. Any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (i) with respect to a Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (ii) with respect to a Performance
Compensation Award that is payable in shares of Common Stock, by an amount
greater than the appreciation of a share of Common Stock from the date such
Award is deferred to the payment date. Unless otherwise provided in an Award
agreement, any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii)).

 

12.         Changes in Capital Structure and Similar Events. In the event of (a)
any dividend (other than regular cash dividends) or other distribution (whether
in the form of cash, shares of Common Stock, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation service, accounting principles or
law, such that in any case an adjustment is determined by the Committee in its
sole discretion to be necessary or appropriate, then the Committee shall make
any such adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:

 

 22

 

  

(i)          adjusting any or all of (A) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) which may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria, Performance Formula and Performance Goals);

 

(ii)         providing for a substitution or assumption of Awards (or Awards of
an acquiring company), accelerating the delivery, vesting and/or exercisability
of, lapse of restrictions and/or other conditions on, or termination of, Awards
or providing for a period of time (which shall not be required to be more than
ten (10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and

 

(iii)        cancelling any one or more outstanding Awards (or Awards of an
acquiring company) and causing to be paid to the holders thereof, in cash,
shares of Common Stock, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto) (“ASC 718”), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Except as otherwise determined by
the Committee, any adjustment in Incentive Stock Options under this Section 12
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

 23

 

  

13.         Effect of Change in Control. Except to the extent otherwise provided
in an Award agreement, or any applicable employment, consulting, change in
control, severance or other agreement between a Participant and the Company or
an Affiliate, in the event of a Change in Control, notwithstanding any provision
of the Plan to the contrary:

 

(a)        In the case of Options, SARs and other Awards which are service-based
and not subject to Performance Goals or other performance conditions, in the
event that an Involuntary Termination of a Participant occurs within six (6)
months prior to the occurrence of a Change in Control (in respect of
Participants designated by the Committee) or within twelve (12) months following
a Change in Control (in respect of all Participants), all Options and SARs held
by such Participant shall become immediately exercisable with respect to all of
the shares of Common Stock subject to such Options and SARs, and the Restricted
Period (and any other non-performance based conditions) applicable to all
Restricted Stock Awards, Restricted Stock Unit Awards and any other
service-based Awards held by such Participant shall expire immediately, and all
such Awards shall immediately become fully vested and the shares of Common Stock
subject to all such Awards shall be immediately delivered to such Participant.

 

(b)          In the case of equity Awards which are subject to the achievement
of Performance Goals or other performance conditions, immediately prior to the
occurrence of a Change in Control, the target number of shares of Common Stock
set forth in the applicable Award agreement shall automatically convert into
service-based Awards, and such service-based Awards shall vest and be delivered
to the Participant on the vesting date set forth in the applicable Award
agreement (without regard to the achievement of any applicable Performance Goals
or other performance conditions), provided that the Participant is in the employ
of the Company or an Affiliate on the applicable vesting date; provided that, in
the event that an Involuntary Termination of a Participant occurs within six (6)
months prior to the occurrence of a Change in Control (in respect of
Participants designated by the Committee) or on or within twelve (12) months
following a Change in Control (in respect of all Participants), all such
unvested service-based Awards held by such Participant shall immediately become
fully vested and the shares of Common Stock subject to such Awards shall be
immediately delivered to such Participant.



(c)          In addition, in the event of a Change of Control, the Committee may
in its discretion and upon at least 5 days’ advance notice to the affected
persons, cancel any outstanding Award and pay to the holders thereof, in cash,
securities or other property (including of the acquiring or successor company)
or any combination thereof, the value of such Awards based upon the price per
share of Common Stock received or to be received by other shareholders of the
Company in the event. Notwithstanding the above, the Committee shall exercise
such discretion over any Award subject to Code Section 409A at the time such
Award is granted.

 

(d)          The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

 

To the extent practicable, the provisions of this Section 13 shall occur in a
manner and at a time which allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to their Awards.

 

14.         Amendments and Termination. (a) Amendment and Termination of the
Plan. The Committee may amend, alter, suspend, discontinue, or terminate the
Plan or any portion thereof at any time; provided, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or requirements of any securities exchange or
inter-dealer quotation service on which the shares of Common Stock may be listed
or quoted or for changes in GAAP to new accounting standards, to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 14(b) without stockholder
approval.

 

 24

 

  

(b)          Amendment of Award Agreements. The Committee may, to the extent not
inconsistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively (including after a Participant’s
termination of employment or service with the Company); provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without shareholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash in a manner which would either (A) be reportable on the Company’s proxy
statement as Options which have been “repriced” (as such term is used in Item
402 of Regulation S-K promulgated under the Exchange Act), or (B) result in any
“repricing” for financial statement reporting purposes (or otherwise cause the
Award to fail to qualify for equity accounting treatment) and (iii) the
Committee may not take any other action which is considered a “repricing” for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation service on which the Common Stock is listed or quoted.

 

15.         General. (a) Award Agreements. Each Award under the Plan shall be
evidenced by an Award agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto. For purposes of the Plan, an Award agreement may be in any such form
(written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award.

 

(b)          Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(ii)         Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statements promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; (C) a partnership or limited liability company whose
only partners or shareholders are the Participant and his or her Immediate
Family Members; or (D) any other transferee as may be approved either (I) by the
Board or the Committee in its sole discretion, or (II) as provided in the
applicable Award agreement; (each transferee described in clauses (A), (B), (C)
and (D) above is hereinafter referred to as a “Permitted Transferee”); provided
that the Participant gives the Committee advance written notice describing the
terms and conditions of the proposed transfer and the Committee notifies the
Participant in writing that such a transfer would comply with the requirements
of the Plan.

 

 25

 

  

(iii)        The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Permitted Transferee,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award agreement.

 

(c)          Dividends and Dividend Equivalents. The Committee in its sole
discretion may provide a Participant as part of an Award with dividends or
dividend equivalents, payable in cash, shares of Common Stock, other securities,
other Awards or other property, on a current or deferred basis, on such terms
and conditions as may be determined by the Committee in its sole discretion,
including without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards;
provided, that no dividend equivalents shall be payable in respect of
outstanding (i) Options or SARs or (ii) unearned Performance Compensation Awards
or other unearned Awards subject to performance conditions (other than or in
addition to the passage of time) (although dividend equivalents may be
accumulated in respect of unearned Awards and paid as soon as administratively
practicable, but no more than 60 days, after such Awards are earned and become
payable or distributable.

 

(d)          Tax Withholding. (i) A Participant shall be required to pay to the
Company or any Affiliate, and the Company or any Affiliate shall have the right
(but not the obligation) and is hereby authorized to withhold, from any cash,
shares of Common Stock, other securities or other property deliverable under any
Award or from any compensation or other amounts owing to a Participant, the
amount (in cash, Common Stock, other securities or other property) of any
required withholding taxes in respect of an Award, its exercise, or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.

 

(ii)         Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability (but no more than the minimum required
statutory liability withholding liability, if required to avoid adverse
accounting treatment of the Award as a liability Award under ACS 718) by
(A) payment in cash; (B) the delivery of shares of Common Stock (which are not
subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (C) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability.

 

 26

 

  

(e)          No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board. The Company or any of its Affiliates may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award agreement, notwithstanding any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the date of grant.

 

(f)          International Participants. Without limiting the generality of
Section 4(d), with respect to Participants who reside or work outside of the
United States of America and who are not (and who are not expect to be) “covered
employees” within the meaning of Section 162(m) of the Code, the Committee may
in its sole discretion amend the terms of the Plan or subplans or appendices
thereto, or outstanding Awards, with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant, the Company or its
Affiliates.

 

(g)          Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his or her death. A
Participant may, from time to time, revoke or change his or her beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
(or domestic partner if such status is recognized by the Company according to
the procedures established by the Company and in such jurisdiction), or if the
Participant is otherwise unmarried at the time of death, his or her estate.
After receipt of Options in accordance with this paragraph, beneficiaries will
only be able to exercise such options in accordance with Section 7(c)(ii) of
this Plan.

 

(h)          Termination of Employment or Service. Except as otherwise provided
in an Award agreement, or any employment, consulting, change in control,
severance or other agreement between a Participant and the Company or an
Affiliate, unless determined otherwise by the Committee: (i) neither a temporary
absence from employment or service due to illness, vacation or leave of absence
(including, without limitation, a call to active duty for military service
through a Reserve or National Guard unit) nor a transfer from employment or
service with the Company to employment or service with an Affiliate (or
vice-versa) shall be considered a termination of employment or service with the
Company or an Affiliate; and (ii) if a Participant’s employment with the Company
and its Affiliates terminates, but such Participant continues to provide
services to the Company or its Affiliates in a non-employee capacity (including
as a Non-Employee Director) (or vice-versa), such change in status shall not be
considered a termination of employment or service with the Company or an
Affiliate for purposes of the Plan.

 

 27

 

  

(i)          No Rights as a Shareholder. Except as otherwise specifically
provided in the Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares have been issued or delivered to that
person.

 

(j)          Government and Other Regulations. (i) The obligation of the Company
to settle Awards in Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all shares of Common Stock or other
securities of the Company or any Affiliate delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation service upon which such shares or other securities of the Company are
then listed or quoted and any other applicable Federal, state, local or non-U.S.
laws, rules, regulations and other requirements, and, without limiting the
generality of Section 9 of the Plan, the Committee may cause a legend or legends
to be put on any such certificates of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan to make appropriate reference
to such restrictions or may cause such Common Stock or other securities of the
Company or any Affiliate delivered under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

(ii)         The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

 

 28

 

  

(k)          No Section 83(b) Elections Without Consent of Company. No election
under Section 83(b) of the Code or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award agreement or by
action of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

 

(l)          Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his or her affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his or her estate (unless a
prior claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

(m)          Nonexclusivity of the Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.

 

(n)          No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand. No provision of
the Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(o)          Reliance on Reports. Each member of the Committee and each member
of the Board (and their respective designees) shall be fully justified in acting
or failing to act, as the case may be, and shall not be liable for having so
acted or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself or herself.

 

(p)          Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

 29

 

  

(q)          Purchase for Investment. Whether or not the Options and shares
covered by the Plan have been registered under the Securities Act, each person
exercising an Option under the Plan or acquiring shares under the Plan, may be
required by the Company to give a representation in writing that such person is
acquiring such shares for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof. The Company will endorse
any necessary legend referring to the foregoing restriction upon the certificate
or certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.

 

(r)          Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

(s)          Severability. If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(t)          Obligations Binding on Successors. The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.

 

(u)          409A of the Code. (i) Notwithstanding any provision of the Plan to
the contrary, it is intended that the provisions of this Plan comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under Section
409A of the Code), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties. With respect to any Award
that is considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each of the payments that
may be made in respect of any Award granted under the Plan is designated as
separate payments.

 

(ii)         Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments or deliveries in respect of any Awards
that are “deferred compensation” subject to Section 409A of the Code shall be
made to such Participant prior to the date that is six months after the date of
such Participant’s “separation from service” (as defined in Section 409A of the
Code) or, if earlier, the Participant’s date of death. Following any applicable
six month delay, all such delayed payments or deliveries will be paid or
delivered (without interest) in a single lump sum on the earliest date permitted
under Section 409A of the Code that is also a business day.

 

 30

 

  

(iii)        Unless otherwise provided by the Committee, in the event that the
timing of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (A) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder or (B) a Disability, no such acceleration
shall be permitted unless the Disability also satisfies the definition of
“Disability” pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.

 

(v)         Clawback/Forfeiture. Notwithstanding anything to the contrary
contained herein, an Award agreement may provide that the Committee may in its
sole discretion cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement, non-disclosure covenant or agreement or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion. The Committee may also
provide in an Award agreement that if the Participant otherwise has engaged in
or engages in any activity referred to in the preceding sentence, the
Participant will forfeit any compensation, gain or other value realized
thereafter on the vesting, exercise or settlement of such Award, the sale or
other transfer of such Award, or the sale of shares of Common Stock acquired in
respect of such Award, and must promptly repay such amounts to the Company. The
Committee may also provide in an Award agreement that if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Award for any reason (including without limitation by reason of
a financial restatement, mistake in calculations or other administrative error),
all as determined by the Committee in its sole discretion, then the Participant
shall be required to promptly repay any such excess amount to the Company. To
the extent required by applicable law (including without limitation Section 302
of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act) and/or the
rules and regulations of NASDAQ or other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company (as in effect
and/or amended from time to time), Awards shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into all outstanding
Award agreements).

 

(w)          Code Section 162(m) Re-approval. If so determined by the Committee,
the provisions of the Plan regarding Performance Compensation Awards shall be
submitted for re-approval by the shareholders of the Company no later than the
first shareholder meeting that occurs in the fifth year following the year that
shareholders previously approved such provisions following the date of initial
shareholder approval, for purposes of exempting certain Awards granted after
such time from the deduction limitations of Section 162(m) of the Code. Nothing
in this subsection, however, shall affect the validity of Awards granted after
such time if such shareholder approval has not been obtained.

 

(x)          Expenses; Gender; Titles and Headings. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

* * *

 

 31

 

  

As adopted by the Board of Directors of the Company on March 25, 2011.

 

As approved by the shareholders of the Company on May 20, 2011.

 

As amended and restated by the Compensation Committee of the Board of Directors
of the Company on April 4, 2014.

 

As amended by the Compensation Committee of the Board of Directors of the
Company on February 13, 2015.

 

As amended and restated by the Compensation Committee of the Board of Directors
of the Company on February 12, 2016.

 

As amended and restated by the Board of Directors on May 25, 2016.

 

 32

